SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

408
KA 12-01056
PRESENT: SMITH, J.P., VALENTINO, WHALEN, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

ROBERT J. EPPOLITO, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


ANNA JOST, TONAWANDA, FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Genesee County Court (Robert C.
Noonan, J.), rendered April 26, 2012. The judgment convicted
defendant, upon his plea of guilty, of assault in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same memorandum as in People v Eppolito ([appeal No. 1] ___ AD3d
___ [Mar. 27, 2015]).




Entered:    March 27, 2015                         Frances E. Cafarell
                                                   Clerk of the Court